J-A16024-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                            :         PENNSYLVANIA
                    Appellant               :
                                            :
               v.                           :
                                            :
EDWARD L. MERRITT                           :
                                            :
                    Appellee                :   No. 1202 WDA 2015

                  Appeal from the Order Entered July 29, 2015
                In the Court of Common Pleas of Cambria County
               Criminal Division at No(s): CP-11-CR-0002202-2014

BEFORE:       SHOGAN, OLSON and STRASSBURGER, JJ.

DISSENTING STATEMENT BY STRASSBURGER, J.:
                                  FILED DECEMBER 29, 2016

        I respectfully dissent.   At the time of the search conducted by the

police in this matter, the loaded shotgun was located underneath the couch

where Appellant, a convicted felon, was sitting.           In light of these

circumstances, it is my view that the trial court abused its discretion in

concluding that the Commonwealth did not prove by a preponderance of the

evidence that Appellant constructively possessed the gun, thereby failing to

establish the corpus delicti of the crime of possession of a firearm by a

prohibited person. Thus, I would reverse the trial court’s order.





    Retired Senior Judge assigned to the Superior Court.